             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
 NATIONAL STUDENT LEGAL DEFENSE                     )
 NETWORK,                                           )
 1015 15th Street NW, Suite 600                     )
 Washington, DC 20005                               )
                                                    )
                     Plaintiff,                     )
                                                    )
 v.                                                 )                  Case No. 19-cv- 3264
                                                    )
 UNITED STATES DEPARTMENT OF                        )
 EDUCATION,                                         )
 400 Maryland Avenue SW                             )
 Washington, DC 20202                               )
                                                    )
                    Defendant.                      )


                                        COMPLAINT

       1.     Plaintiff National Student Legal Defense Network (“Student Defense”) brings this

action against Defendant United States Department of Education (“ED”) under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”), and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201, 2202, seeking declaratory and injunctive relief to compel compliance with the

requirements of FOIA.

                                  JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, 2202.

       3.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.     Because Defendant has failed to comply with the applicable time limit provisions

of FOIA, Student Defense is deemed to have exhausted its administrative remedies pursuant to 5


                                               1
             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 2 of 8



U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from

continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                             PARTIES

       5.      Plaintiff Student Defense is a nonpartisan, non-profit organization incorporated in

the District of Columbia. Student Defense’s mission is to work, through a variety of means, to

advance students’ rights to educational opportunity and ensure that higher education provides a

launching point for economic mobility. To further its mission, Student Defense gathers

information, including through responses to FOIA requests submitted to government agencies,

and publicizes these responses via, inter alia, its website, social media, press releases and other

comments to the media, and regulatory comments to government agencies.

       6.      Defendant ED is a department of the executive branch of the United States

government headquartered in the District of Columbia and an agency of the federal government

within the meaning of 5 U.S.C. § 552(f)(1). ED has possession, custody, and control of the

records that Student Defense seeks.

                                    STATEMENT OF FACTS

                   First 2016 Borrower Defense Rule Implementation Request

       7.      On May 15, 2019, Student Defense submitted a FOIA request to ED seeking

information received from institutions of higher education and other members of the public in

response to ED’s Electronic Announcement, dated March 15, 2019, regarding certain steps for

implementing the 2016 Borrower Defense Rule (the “First Request”). The Announcement

instructed institutions of higher education to provide, within sixty days, certain notifications to

the Department, including debts, liabilities, and losses; non-Title IV revenue; certain actions by




                                                  2
               Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 3 of 8



the Securities and Exchange Commission or other stock exchanges; and other discretionary

factors or events. See Office of Postsecondary Educ., U.S. Dep’t of Educ., Guidance

Concerning Some Provisions of the 2016 Borrower Defense to Repayment Regulations (Mar. 15,

2019),

https://ifap.ed.gov/eannouncements/030719GuidConcernProv2016BorrowerDefensetoRypmtReg

s.html; see also 34 C.F.R. § 668.171.

         8.     The First Request sought the following records:
                a. All documents, including emails and attachments, sent to the
                   FSAFRN@ed.gov email address between March 15, 2019, and the date of this
                   Request;

                b. To the extent not captured by the above request, any documents constituting
                   notifications to the Department, including its office of Federal Student Aid,
                   that were provided under the requirements of 34 C.F.R. § 668.171(h); and

                c. All documents constituting comments submitted by any member of the public
                   on the guidance contained in the Announcement.

         9.     ED assigned the First Request tracking number 19-01462-F.

         10.    On June 7, 2019, ED notified Student Defense that it was “unable to provide an

estimated completion date,” but that it “intend[ed] to provide records on a rolling basis as they

become available.”

         11.    On August 7, 2019, ED notified Student Defense that it had “received responsive

documents from one of the two subject matter experts,” but that “[t]he file size exceed[ed] email

capacity.” ED requested that Student Defense choose a delivery method (via CD-ROM or ED’s

online “PAL” system) to receive the documents.

         12.    On August 8, 2019, Student Defense informed ED that it preferred to receive the

documents via the PAL system. That same day, ED acknowledged this selection and explained

that it was “waiting for the final review before releasing the documents.” ED further stated that



                                                 3
             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 4 of 8



it did not “have a timeline for the final review,” but once “[ED] receive[s] approval, the docs will

be delivered . . . and you can download them immediately.”

       13.     On August 13, 2019, ED granted Student Defense’s request for a fee waiver.

       14.     On October 28, 2019, Student Defense requested a status update on the First

Request.

       15.     On October 29, 2019, ED responded that it “currently do[es] not have an

estimated completion date” and apologized for the “extreme delay.”

       16.     ED’s website shows that Student Defense’s First Request is still “In Process.”

See U.S. Dep’t of Educ., FOIA Request Status,

https://foiaxpress.pal.ed.gov/app/CheckStatus.aspx (last visited Oct. 30, 2019).

       17.     Student Defense has not received any further communication from ED regarding

the First Request.

                     Second 2016 Borrower Defense Rule Implementation Request

       18.     On May 20, 2019, ED issued a second Electronic Announcement regarding the

notification requirement contained in the 2016 Borrower Defense Rule. In this Announcement,

ED stated that “[r]ecently[,]” it “ha[d] received a number of inquiries as to the implementation of

the guidance in the Electronic Announcement relating to the reporting requirements in the

financial responsibility regulations.” Office of Postsecondary Educ., U.S. Dep’t of Educ.,

Questions Regarding the Financial Responsibility Provisions of the 2016 Borrower Defense

Regulations (May 20, 2019),

https://ifap.ed.gov/eannouncements/052019QuestionFinancialResponProvision2016BorrowDefe

nseRegulate.html.




                                                 4
             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 5 of 8



       19.     On May 21, 2019, Student Defense submitted a second FOIA request to ED

seeking information related to this Announcement (the “Second Request”).

       20.     The Second Request sought the following records:

                   To the extent not captured by the previously submitted FOIA (No. 19-01462),
                   all documents constituting or reflecting any “inquiry as to the implementation
                   of the guidance in the Electronic Announcement relating to the reporting
                   requirements in the financial responsibility regulations,” as that phrase was
                   used in the May 20, 2019 Electronic Announcement.

       21.     ED assigned the Second Request tracking number 19-01511-F.

       22.     On June 20, 2019, ED notified Student Defense that it was “unable to provide an

estimated completion date,” but that it “intend[ed] to provide records on a rolling basis as they

become available.”

       23.     On August 14, 2019, ED granted Student Defense’s request for a fee waiver.

       24.     On October 28, 2019, Student Defense requested a status update on the Second

Request.

       25.     On October 29, 2019, ED responded that it “currently do[es] not have an

estimated completion date” and apologized for the “extreme delay.”

       26.     ED’s website shows that Student Defense’s Second Request is still “In Process.”

See U.S. Dep’t of Educ., FOIA Request Status,

https://foiaxpress.pal.ed.gov/app/CheckStatus.aspx (last visited Oct. 30, 2019).

       27.     Student Defense has not received any further communication from ED regarding

the Second Request.

                             Exhaustion of Administrative Remedies

       28.     As of the date of this complaint, ED has failed to (a) notify Student Defense of

any determination regarding the First Request or Second Request (together, the “FOIA




                                                 5
             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 6 of 8



Requests”), including the scope of any responsive records ED intends to produce or withhold and

the reasons for any withholdings; or (b) produce the requested records or demonstrate that the

requested records are lawfully exempt from production.

       29.       Through ED’s failure to respond to the FOIA Requests within the time period

required by law, Student Defense has constructively exhausted its administrative remedies and

seeks immediate judicial review.

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552
                  Failure to Conduct Adequate Search for Responsive Records

       30.       Student Defense repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       31.       Student Defense properly requested records within the possession, custody, and

control of ED.

       32.       ED is an agency subject to FOIA and must therefore make reasonable efforts to

search for requested records.

       33.       ED has failed to promptly review agency records for the purpose of locating those

records that are responsive to the FOIA Requests.

       34.       ED’s failure to conduct an adequate search for responsive records violates FOIA.

       35.       Plaintiff Student Defense is therefore entitled to injunctive and declaratory relief

requiring Defendant to promptly make reasonable efforts to search for records responsive to the

FOIA Requests.




                                                   6
             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 7 of 8



                                         COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       36.       Student Defense repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       37.       Student Defense properly requested records within the possession, custody, and

control of ED.

       38.       ED is an agency subject to FOIA and must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       39.       ED is wrongfully withholding non-exempt agency records requested by Student

Defense by failing to produce non-exempt records responsive to the FOIA Requests.

       40.       ED is wrongfully withholding non-exempt agency records requested by Student

Defense by failing to segregate exempt information in otherwise non-exempt records responsive

to the FOIA Requests.

       41.       ED’s failure to provide all non-exempt responsive records violates FOIA.

       42.       Plaintiff Student Defense is therefore entitled to declaratory and injunctive relief

requiring Defendant to promptly produce all non-exempt records responsive to the FOIA

Requests and provide indexes justifying the withholding of any responsive records withheld

under claim of exemption.

                                      REQUESTED RELIEF

       WHEREFORE, Student Defense respectfully requests the Court to:

       (1)       Order Defendant to conduct a search or searches reasonably calculated to uncover

all records responsive to the FOIA Requests;




                                                   7
             Case 1:19-cv-03264 Document 1 Filed 10/30/19 Page 8 of 8



       (2)     Order Defendant to produce, within twenty days of the Court’s order, or by such

other date as the Court deems appropriate, any and all non-exempt records responsive to the

FOIA Requests and indexes justifying the withholding of any responsive records withheld under

claim of exemption;

       (3)     Enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to the FOIA Requests;

       (4)     Award Student Defense the costs of this proceeding, including reasonable

attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

§ 552(a)(4)(E); and

       (5)     Grant Student Defense such other relief as the Court deems just and proper.



Dated: October 30, 2019                              Respectfully submitted,

                                                     /s/ Robyn K. Bitner

                                                     Robyn K. Bitner (D.C. Bar No. 1617036)
                                                     Alice W. Yao (D.C. Bar No. 493789)*
                                                     NATIONAL STUDENT LEGAL DEFENSE
                                                     NETWORK
                                                     1015 15th Street NW, Suite 600
                                                     Washington, DC 20005
                                                     (202) 734-7495
                                                     robyn@defendstudents.org
                                                     alice@defendstudents.org

                                                     *Application for admission to D.D.C. pending




                                                 8
